DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2 May 2022 has been entered.  
Regarding the Specification Objection, the examiner fully considered the Applicant’s arguments, see pages 7-8, filed 2 May 2022.  Accordingly, the Specification Objection has been withdrawn.
Applicant’s arguments, see pages 8-10, filed 2 May 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 2 May 2022, the status of the claims is as follows: no claims were amended.  
Claims 1 and 3-26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Evangelista et al. (US-20170173734-A1) in view of Denney (US-20130087543-A1), Schmit et al. (US-20170120391-A1), and Kilian et al. (DE-102013107228-B3, referencing the foreign patent for drawings and provided English translation for written disclosure).
Regarding claim 1, Evangelista teaches a method of preparing a sheet metal piece for welding (“each of the illustrated sheet metal pieces 112 has a different thickness (i.e., a tailor welded blank) and is prepared, as in FIGS. 2 and 3, with weld notches 130 formed along opposite sides 124, 126 of the respective edge region 120,” para 0032), the sheet metal piece having a zinc coating layer (“coating material layers such as aluminum- and zinc-based material layers,” para 0019; coating material layers 118, fig. 3), the method comprising the steps of directing a beam of a laser (laser beam 102, fig. 2) at an edge portion of the sheet metal piece (edge surface 128, fig. 2) such that a portion of the beam is configured to impact the zinc coating layer at the edge portion (fig. 3 is a cross-section of fig. 2; W is the weld notch formed after the laser has ablated the edge surface; fig. 3 shows the coating material layers 118 removed in the weld notch), wherein the edge portion includes at least a part of a primary surface of the sheet metal piece (side 124, fig. 2), at least a part of a secondary surface of the sheet metal piece (side 126, fig. 2), and at least a part of a peripheral surface of the sheet metal piece (lateral surface right above the numeral “126” in fig. 2), the peripheral surface being situated between the primary surface and the secondary surface (as shown in fig. 2, the peripheral surface is between the top surface 124 and the bottom surface 126); ablating the sheet metal piece (in referring to fig. 2, “sheet metal piece 112 is shown during a laser ablation process,” para 0020) by pulsing the first laser in a series of ablating pulses (“pulsed laser types may be used instead,” para 0022; fig. 2 is described as “a laser ablation process,” para 0020) at the edge portion (edge surface 128, fig. 2).  Evangelista does not explicitly disclose wherein the ablating pulses and the analysis pulses create an analysis plume that includes ablated material from the zinc coating layer located at the primary surface and ablated material from the zinc coating layer located at the peripheral surface; wherein the beam has a non-uniform power distribution across the beam, wherein the power distribution is higher toward a central axis of the beam, and wherein the sheet metal piece is spaced apart from the central axis of the beam; analyzing the ablation plume created by the series of ablating pulses at the edge portion; continuing the ablation and analyzing step until a threshold of at least one constituent in the ablation plume is met or exceeded; and adjusting one or more operating parameters of the laser based on the analysis of the ablation plume.
Evangelista, Figs. 2 and 3

    PNG
    media_image1.png
    675
    622
    media_image1.png
    Greyscale


However, in the same field of endeavor of preparing a zinc-coated sheet metal piece for laser welding, Denney teaches wherein the ablating pulses and the analysis pulses (“pulsed,” para 0028) create an analysis plume (“ablation plume,” para 0049) that includes ablated material from the zinc coating layer (“a spectral sensor which is capable of determining the coating (such as zinc, paint, etc.) has been removed,” para 0049) located at the primary surface (coating C, fig. 2A) and ablated material from the zinc coating layer located at the peripheral surface (peripheral surface is located on the vertical surface of fig. 2A along the thickness W); analyzing the ablation plume created by the series of ablating pulses at the edge portion (“the sensor 307 can be a spectral sensor that uses light or a laser beam to detect the presence of a material,” para 0049); continuing the ablation and analyzing step until a threshold of at least one constituent in the ablation plume is met or exceeded (“To the extent that it is detected that insufficient coating ablation is occurring the system, via the controller 301, can adjust the ablation appropriately,” para 0049); and adjusting one or more operating parameters of the first laser based on the analysis of the ablation plume (“embodiments of the invention can use the control methodology described above and herein to not only control the energy density of the beam, but also the interaction time--including but not limited to beam size, cross-section, travel/movement speed, etc,” para 0053; modifying the controls based on the analysis of the ablation plume is described in para 0049).  The advantage of using a spectral sensor to confirm that the coating has been removed, as is taught by Denney, in the method of preparing a zinc-coated sheet metal for laser welding, as is taught by Evangelista, is that if not removed, then coated materials can interfere with the welding process and degrade the quality of the weld (Denney, para 0005). 
Denney, Fig. 2A

    PNG
    media_image2.png
    333
    481
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to include a spectral sensor to confirm that the coating has been removed, in view of the teachings of Denney, in order to ensure that the coating materials were removed because if not removed, then the materials would degrade the quality of the weld (Denney, para 0005).  Neither Evangelista nor Denney explicitly disclose directing a beam of a second laser at the edge portion of the sheet metal piece and pulsing the second laser in a series of analysis pulses (although Denney teaches a second laser in fig. 14, the second laser is for welding and not for use during ablating a coating).
	Evangelista/Denney do not explicitly disclose wherein the sheet metal piece is spaced apart from the central axis of the beam.
	However, in the same field of endeavor of removing coatings from steel sheets in preparation for welding, Schmit teaches wherein the sheet metal piece is spaced apart from the central axis of the beam (fig. 3 shows a gap 31 and a median plane 51, which is used to position the laser beam, para 0053; the median plane 51, which is construed as being the central axis of the beam, is spaced apart from coated steel sheets 11 and 12).
Schmit, fig. 2

    PNG
    media_image3.png
    330
    525
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista, to use a gap between the worksheets where the welding laser was aligned over the middle of that gap, in view of the teachings of Schmit, by modifying the workpieces, as taught by Evangelista, such that there was a gap between the workpieces, as taught by Schmit, in order to use a gap between .06 mm and 2 mm between aluminum-coated workpieces, because a gap in this range ensures that the weld is properly positioned with respect to the median plane and because a very thin layer of iron and/or aluminum oxide covers the faces of the sheets which originates when the sheets are cut, and by having a gap between the worksheets, the ablation beam can pass between the sheets, removing potential traces of the materials that may be on the secondary face, while also providing a gap that allows for thermal expansion during the ablation and welding operations, where an undesirable plastic deformation may result if the gap is less than .02 mm (Schmit, paras 0092 and 0094-0095; see also fig. 3).
Evangelista/Denney/Schmit do not explicitly disclose wherein the beam has a non-uniform power distribution across the beam, wherein the power distribution is higher toward a central axis of the beam.
	However, in the same field of endeavor of laser welding for coated metal sheets, Kilian teaches wherein the beam has a non-uniform power distribution across the beam, wherein the power distribution is higher toward a central axis of the beam (“a conventional laser beam has a Gaussian intensity distribution with an essentially rotationally symmetrical intensity distribution with an intensity maximum in the center of the beam - i.e. at the joint of the two workpieces,” page 3, lines 80-82).

Kilian, fig. 1

    PNG
    media_image4.png
    643
    730
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date to modify the invention of Evangelista to include a beam with a Gaussian distribution, in view of the teachings of Kilian, because a laser with a Gaussian beam is a conventional laser that is commonly used in the art and by using a Gaussian laser beam, the shape of resulting notches in the a weld can be determined by manipulation of the spatial distribution for the formation of a weld seam, such that edge notches can be reduced or avoided, for the advantage of improving corrosion protection measures as a result of the reduced formation of notches in the laser weld (Kilian, page 3, lines 80-88, page 6, lines 220-240).
Regarding claim 5, Evangelista teaches wherein the threshold of the at least one constituent is a minimum threshold of zinc that is 0.1-5 wt%, inclusive (Evangelista teaches that to be “substantially free,” the coating materials “make up less than .5 wt% of the weld joint composition,” para 0043; it would be obvious to use the spectral sensor taught by Denney to detect when a threshold was reached of less than or equal to .5 wt % of a zinc coating in the ablation plume).
Regarding claim 6, Evangelista teaches wherein the at least one constituent further includes iron (Evangelista teaches that a base material underneath the coating may include “iron,” para 0025).  Evangelista does not explicitly disclose that the ablation and analyzing step continues until a maximum threshold of iron is met.
However, in the same field of endeavor of preparing a zinc-coated sheet metal piece for laser welding, Denney teaches that the ablation and analyzing step continues until a maximum threshold of iron is met (“the sensor 307 can be calibrated to sense for the underlying base material, such as steel, to ensure that the coating is being sufficiently ablated. To the extent that it is detected that insufficient coating ablation is occurring the system, via the controller 301, can adjust the ablation appropriately, para 0049; thus, Denney teaches that the sensor can be a spectral sensor to detect the presence of steel, which includes an iron element, and once detected, the ablation can be adjusted accordingly).  The advantage of using a spectral sensor to confirm that the coating has been removed, as is taught by Denney, in the method of preparing a zinc-coated sheet metal for laser welding, as is taught by Evangelista, is that if not removed, then coated materials can interfere with the welding process and degrade the quality of the weld (Denney, para 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to include a spectral sensor to confirm that the coating has been removed, in view of the teachings of Denney, in order to ensure that the coating materials were removed because if not removed, then the materials would degrade the quality of the weld (Denney, para 0005).
Regarding claim 7, Evangelista teaches the invention as described above but does not explicitly disclose wherein the threshold of the at least one constituent includes a threshold of aluminum or a threshold of bismuth, and wherein at least one of aluminum or bismuth is included as an alloying element in the zinc coating layer.
However, Denney teaches wherein the threshold of the at least one constituent includes a threshold of aluminum (“As discussed earlier, a common coating is galvanization for corrosion resistance. However, other coatings which can cause similar issues include…aluminized coatings,” para 0025; Denney teaches detecting a coating in the ablation plume in para 0049) or a threshold of bismuth, and wherein at least one of aluminum or bismuth is included as an alloying element in the zinc coating layer (by using the term “aluminized coating,” Denney teaches that aluminum can be an alloying element in the coating; in para 0049, Denney teaches removal of simply a “coating” and does not limit the coating to zinc).  The advantage of using a spectral sensor to detect if an aluminized coating has been removed, as is taught by Denney, in the method of preparing a zinc-coated sheet metal for laser welding, as is taught by Evangelista, is that if the aluminized coating was not removed, then the coating materials could cause porosity issues requiring additional time needed to vaporize the undesired materials during the welding process (Denney, paras 0024 and 0025).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to include a spectral sensor to confirm that the aluminized coating has been removed, in view of the teachings of Denney, in order to ensure that the coating materials were removed because if not removed, then the materials would significantly lengthen the welding process due to the time required to vaporize the materials from the weld pool (Denney, para 0024 and 0025).
Regarding claim 8, Evangelista teaches the invention as described above but does not explicitly disclose wherein the one or more operating parameters includes at least one of a power level, a pulse duration, a wavelength, a pulse frequency, a location, or a speed of the laser.
However, in the same field of endeavor of preparing a zinc-coated sheet metal piece for laser welding, Denney teaches wherein the one or more operating parameters includes at least one of a power level, a pulse duration, a wavelength, a pulse frequency, a location, or a speed of the laser (“embodiments of the invention can use the control methodology described above and herein to not only control the energy density of the beam, but also the interaction time--including but not limited to beam size, cross-section, travel/movement speed, etc,” para 0053; thus, Denney teaches modifying all of the parameters except for the wavelength; modifying the controls based on the analysis of the ablation plume is described in para 0049).  The advantage of using a spectral sensor to adjust the laser ablation based on the amount of coating that is removed, as is taught by Denney, in the method of preparing a zinc-coated sheet metal for laser welding, as is taught by Evangelista, is that if not removed, then coated materials can interfere with the welding process and degrade the quality of the weld and so that the travel speed is regulated so that the beam interaction time provides the desired energy input to achieve the desired result (Denney, paras 0005 and 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to include a spectral sensor that enabled adjustment of the laser based on whether the coating had been removed, in view of the teachings of Denney, in order to ensure that the travel speed is regulated so that the beam interaction time provides the desired energy input to achieve the desired result and that the coating materials were removed because if not removed, then the materials would degrade the quality of the weld (Denney, paras 0005 and 0053).
Regarding claim 9, Evangelista teaches wherein the zinc coating layer further includes other surface contaminants, and wherein the other surface contaminants includes at least one of organics, hydrocarbons, dirt, or oil (Evangelista teaches that the zinc-based coating can include “oils and other oxidation preventing substances, contaminants from the manufacturing or material handling processes, and oxidation layers, to name but a few,” para 0019).
Regarding claim 10, Evangelista teaches wherein the base metal layer has a thickness (thickness “T,” fig. 3), and the edge portion after the ablation and analyzing step has a thickness (fig. 3, the difference between “T” and “D” where “D” is the notch depth), and wherein a difference between the thickness of the edge portion after the ablation and analyzing step and the thickness of the base metal layer is within 0.001-5% of the base metal layer, inclusive (referring to fig. 2, Evangelista teaches that the thickness may be .5-2 mm for the base layer 114, 1-15 μm for the intermediate layer 116, and 5-100 μm for the coating; the minimum then for the complete removal of the coating and the intermediate layer would be (1 μm + 5 μm)/ 2 mm or .3% and the maximum would be (15 μm + 100 μm)/.5 mm or  23%; thus, Evangelista teaches a range of .3-23%).
Regarding claim 11, Evangelista teaches wherein the ablation and analyzing step results in total removal of the zinc coating layer at the edge portion to form an exposed subsurface of the base metal layer (“’substantially free,’ as used herein, means that material from the coating material layers 118, 118′ makes up less than 0.5 wt % of the weld joint composition,” para 0043; thus, with a range of 0-.5 wt %, Evangelista teaches that zinc coating material can be 0 % or totally removed; Evangelista teaches zinc-based layers in para 0003).
Regarding claim 12, Evangelista teaches the invention as described above but does not explicitly disclose further comprising the step of preparing a second sheet metal piece for welding using the beam of the laser on an edge portion of the second sheet metal piece, wherein the preparing of the first sheet metal piece and the preparing of the second sheet metal piece occurs simultaneously.  
However, in the same field of endeavor of removing coatings from steel sheets in preparation for welding, Schmit teaches further comprising the step of preparing a second sheet metal piece (sheet 12, fig. 4) for welding using the beam of the laser (beam 80, fig. 4, which is used for ablation, para 0111) on an edge portion (peripheral zone 62, fig. 4) of the second sheet metal piece (sheet 12, fig. 4), wherein the preparing of the first sheet metal piece (sheet 11, fig. 4) and the preparing of the second sheet metal piece (sheet 12, fig. 4) occurs simultaneously (“ablation is carried out simultaneously on the sheets 11 and 12,” para 0090).  The advantage of ablating the coatings from two sheets of metal simultaneously, as taught by Schmit, in the method of preparing a zinc-coated sheet metal for laser welding, as is taught by Evangelista, is that the ablation operation and welding operation can be done in less than one minute, which achieves a higher productivity than processing the sheets individually or sequentially (Schmit, para 0104).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to ablate the coatings of two sheets of metal simultaneously, in view of the teachings of Schmit, for the advantage of achieving a higher productivity than processing the sheets sequentially (Schmit, para 0104).
Schmit, fig. 4

    PNG
    media_image5.png
    288
    365
    media_image5.png
    Greyscale


	Regarding claim 13, Evangelista teaches further comprising the step of welding the sheet metal piece to a second sheet metal piece at a weld joint along the edge region to form a welded sheet metal assembly (fig. 4 shows the welding of two sheets together to form a welded sheet metal assembly).

Evangelista, fig. 4

    PNG
    media_image6.png
    258
    457
    media_image6.png
    Greyscale

	Regarding claim 14, Evangelista teaches further comprising the step of forming the welded sheet metal assembly to create a formed portion, wherein the formed portion includes at least a portion of the weld joint (fig. 8 shows a formed portion formed after the welding; Applicant describes the “formed portion” as the weld formed in para 0038, page 14 of the Specification).
Evangelista, fig. 8

    PNG
    media_image7.png
    316
    467
    media_image7.png
    Greyscale

	Regarding claim 15, Evangelista teaches the invention as described above but does not explicitly disclose wherein the formed portion is free from at least one of liquid metal embrittlement or solid metal embrittlement defects.
	However, in the same field of endeavor of removing coatings from steel sheets in preparation for welding, Schmit teaches wherein the formed portion is free from at least one of liquid metal embrittlement or solid metal embrittlement defects (“the welded zone on the hot stamped piece did not contain any brittle Fe—Al intermetallic compounds, and that the hardness of the melted zone was practically identical to that of the base metal,” para 0150).  The advantage of achieving a weld where the weld has the same strength as the underlying base metal is that having a high impact strength in the welded part contributes to the safety of automotive vehicles (Schmit, para 0005).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to achieve a weld that is free from brittle intermetallic compounds, in view of the teachings of Schmit, for the advantage of having a weld of the same strength of the underlying base material, which contributes to the safety of automotive vehicles (Schmit, para 0005).
Regarding claim 16, Evangelista teaches wherein the ablation and analyzing step only partially removes the zinc coating layer (“’substantially free,’ as used herein, means that material from the coating material layers 118, 118′ makes up less than 0.5 wt % of the weld joint composition,” para 0043; thus, Evangelista teaches that zinc coating material can be partially removed up to .5 wt % of zinc remaining in the weld).
	Regarding claim 17, Evangelista teaches wherein ablation occurs at the primary surface, at the secondary surface, and at the peripheral surface (as shown in fig. 2, ablation along the weld notch 130 is carried out such that part of the upper surface 124 is removed, part of the underside surface 126 is removed, and part of the peripheral surface is removed; ablation of the underside is described in para 0049).
	Regarding claim 26, Evangelista teaches the invention as described above but does not explicitly disclose further comprising: directing the beam at an additional edge portion of an additional sheet metal piece, wherein the additional sheet metal piece is spaced apart from the sheet metal piece, wherein the central axis of the beam is arranged between the sheet metal piece and the additional sheet metal piece.
However, in the same field of endeavor of removing coatings from steel sheets in preparation for welding, Schmit teaches further comprising: directing the beam (ablation beam 80 and welding beam 95, fig. 4) at an additional edge portion (the portion of sheet 12 welding in fig. is construed as the “additional edge portion;” welded portion of sheet 11 is construed as the initial “edge portion” from claim 1) of an additional sheet metal piece (sheet 12, fig. 4), wherein the additional sheet metal piece is spaced apart from the sheet metal piece (gap 32, fig. 2), wherein the central axis of the beam is arranged between the sheet metal piece and the additional sheet metal piece (fig. 3 shows a gap 31 and a median plane 51, which is used to position the laser beam, para 0053; the median plane 51, which is construed as being the central axis of the beam, is spaced apart from coated steel sheets 11 and 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista, to use a gap between the worksheets where the welding laser was aligned over the middle of that gap, in view of the teachings of Schmit, by modifying the workpieces, as taught by Evangelista, such that there was a gap between the workpieces, as taught by Schmit, in order to use a gap between .06 mm and 2 mm between aluminum-coated workpieces, because a gap in this range ensures that the weld is properly positioned with respect to the median plane and because a very thin layer of iron and/or aluminum oxide covers the faces of the sheets which originates when the sheets are cut, and by having a gap between the worksheets, the ablation beam can pass between the sheets, removing potential traces of the materials that may be on the secondary face, while also providing a gap that allows for thermal expansion during the ablation and welding operations, where an undesirable plastic deformation may result if the gap is less than .02 mm (Schmit, paras 0092 and 0094-0095; see also fig. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Evangelista, Denney, Schmit and Kilian, as applied to claim 1 above, and further in view of Lappalainen et al. (US-20090166343-A1).
Evangelista teaches the invention as described above but does not explicitly disclose wherein the beam is a scanning beam of the laser and comprises a 2-D scan having an area of coverage that is between 200mm x 200mm and 400mm x 400mm, inclusive.
However, in the same field of endeavor of laser ablation for coating removal, Lappalainen teaches wherein the beam is a scanning beam of the laser and comprises a 2-D scan (“turbine scanner,” para 0146) having an area of coverage (“large surface areas,” para 0146) that is between 200mm x 200mm and 400mm x 400mm, inclusive (“scanning width directed to the target can be…preferably 150 mm-300 mm,” para 0146; thus, Lappalainen teaches a range from (150 mm)2 or 22,500 mm2 to (300 mm)2 or 90,000 mm2; calculating the products, Applicant claims a range of 40,000 mm2 to 160,000 mm2).  The advantage of using a 2-D scanner over that of a linear or reciprocating scanner, as taught by Lappalainen, in the method of preparing a zinc-coated sheet metal of laser welding, as taught by Evangelista, is that a linear or line-scanning scanner achieves only a scanning width of roughly 30 mm and this small scanning width is industrially unprofitable for the removal of coatings from large objects such as sheet metal (Lappalainen, para 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to include a 2D scanner, in view of the teachings of Lappalainen, for the advantage of using a scanner capable of removing a coating from a large area of sheet metal (Lappalainen, para 0005).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Evangelista, Denney, Schmit, and Kilian, as applied to claim 1 above, and further in view of Beck et al. (US-8890022-B2).
Evangelista teaches the invention as described above but does not explicitly disclose wherein the beam is a scanning beam of the laser and comprises a 3-D scan having a volume of coverage that is between 200 mm x 200mm x 50mm and 400mm x 400mm x 150mm, inclusive.
However, in the same field of endeavor of laser welding for metal sheets, Beck teaches wherein the beam is a scanning beam of the laser and comprises a 3-D scan (“3D scanner,” column 7, line 12) having a volume of coverage that is between 200 mm x 200mm x 50mm and 400mm x 400mm x 150mm, inclusive (“scan volume with dimensions of approximately 320 mm x 190 mm x 70 mm,” column 7, lines 22-24; Beck’s volume then is 4,256,000 mm3; calculating the products, Applicant claims here a volume range of 2,000,000 mm3 to 24,000,000 mm3). The advantage of using a 3D scanner, as taught by Beck, in the method of preparing a zinc-coated sheet metal for laser welding, as is taught by Evangelista, is that a 3D scanner enables the laser to scan a workpiece extremely quickly, which results in particularly favourable methods for laser processing with very low cycle times (Beck, column 3, lines 40-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Evangelista to include a 3D scanner, in view of the teachings of Beck, for the advantage of enabling quick scanning of a workpiece, which results in very low cycle times for laser processing (Beck, column 3, lines 40-48).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
	Response to Argument
Applicant's arguments filed 22 May 2022 have been fully considered but they are not persuasive. 

Claim Rejections – 35 U.S.C. 103
	On pages 8-10, the Applicant first argues that Killian (DE-102013107228-B3) teaches laser welding, not laser ablation.  Claim 1, as the Applicant notes, requires laser ablation.  Secondly, the Applicant argues that Killian “teaches away” from a Gaussian beam distribution.
	First, in considering whether Killian is analogous art or not, MPEP 2141.01(a) provides the following guidance:
“In order for a reference to be ‘reasonably pertinent’ to the problem, it must ‘logically have commended itself to an inventor's attention in considering his problem.”

In considering what “problem” the Applicant is addressing, the examiner focused on the following paragraph from the Applicant’s Specification:
“[0003]    There is a push in the automotive industry to use lighter weight materials for fuel economy purposes, yet many of the strength and rigidity requirements remain the same.  Advanced high strength steels are desirable for these uses. However, they are often coated with materials such as zinc to enhance corrosion resistance. When the sheet metal pieces are laser welded, the zinc coating can cause liquid metal embrittlement (LME). Molten zinc can penetrate grain boundaries in the steel sheet metal piece, causing unwanted crack propagation and weakness near the weld joint. Targeted removal of the zinc coating while maintaining the structural integrity of the sheet metal piece is desirable.”

Based on this paragraph, the examiner understood the Applicant’s problem to be that of zinc removal from a weld.
	Killian focuses on this same problem:
“When welding galvanized sheet metal in body construction, laser welding of I-seams or fillet welds leads to an overlap joint as a result of zinc outgassing (especially if the sheet metal is welded through and/or if there is a technical zero gap with small gap thicknesses of e.g. 30 B. less than 20 microns) often lead to seams of poor seam quality, with pore-riddled seams with many connection errors. In addition, the connection cross-section of these seams is limited by the sheet thickness of the sheets to be welded, which is associated with small connection cross-sections (A dimension), and the welding depths are poorly reproducible, especially with multi-sheet connections. Since in the conventional formation of such I-seams or fillet welds the laser beam hits the flange essentially perpendicularly to the flange plane and thus parallel to the direction of the clamping force applied to clamp the sheets, the flange must be large enough to have enough contact surface for the clamping elements offer as well as to allow the laser beam to strike next to the clamping elements. Such large sheet metal flanges are associated with a correspondingly high weight and are therefore z. B. undesirable in body construction” (paragraph [0003]).

Based on what the examiner understands to be the Applicant’s problem, the examiner disagrees with the Applicant’s arguments and maintains that Killian is “reasonably pertinent” to the problem of zinc removal from a weld.
	Furthermore, while the examiner agrees with the Applicant that claim 1 only requires laser ablation steps (claim 1 only mentions “welding” in the preamble), the examiner disagrees with the Applicant’s assertion that laser ablation is “different from welding” based on what is required in the Applicant’s claims (top of page 9 in the Arguments).  For example, dependent claim 13 requires a welding step, and dependent claim 14 requires a weld joint.  Thus, at least according to the claims, laser welding and laser ablation are not so different from each other that they cannot be combined together.
	Regarding the Applicant’s second argument, the examiner agrees with the Applicant’s interpretation of Killian.  The examiner chose Killian as prior art because Killian’s design closely resembles what the Applicant discloses in the Specification.  
	Killian was used for the limitation “wherein the beam has a non-uniform power distribution across the beam, wherein the power distribution is higher toward a central axis of the beam.”  This limitation comes from the following paragraph in the Specification:
“The removal apparatus 60 is directed at the first and second sheet metal pieces 20, 
20' such that a first portion 76 of the beam 62 is configured to impact the zinc coating layer 34 at the edge portion 22 of the first sheet metal piece 20. A second portion 76' of the beam 62 is configured to impact the zinc coating layer 34' at the edge portion 22' of the second sheet metal piece 20'. The first and second portions 76, 76' of the removal apparatus 60 are symmetrical along axis A. If the power distribution across the beam 62 is not entirely uniform (e.g., a Gaussian type distribution where the power is higher toward the axis or central axis A), it may be desirable for the power distribution to be symmetrical. This symmetry of the power distribution results in symmetrical first and second portions 76, 76', which can in turn result in more uniform treatment of the first and second sheet metal pieces 20, 20' during simultaneous processing. In some embodiments, a second laser or removal apparatus is used simultaneously on the other side or from the underside of the first laser to ablate the secondary surface 26 at the same time as the primary surface 24 is being prepared” [paragraph 0030]

Thus, the examiner understood from the Specification that beams 76 and 76’ of fig. 7 each have energy distributions weighted along their respective central axis.  Killian teaches this same distribution, which is shown in fig. 2:  

    PNG
    media_image8.png
    645
    684
    media_image8.png
    Greyscale

The examiner agrees with the Applicant’s statement that “Killian teaches that using a laser beam with a lower energy input between two workpieces results in a more favorable weld seam than when using a laser beam with a Gaussian energy” (bottom of 9 and top of page 10).  Respectfully submit this same benefit taught by Killian for a two-hump beam distribution is disclosed by the Applicant in paragraph 0030 of the Specification.
	Nonetheless, in claim 1, the Applicant does not require the first portion 76 and the second portion 76’ of the laser beam, as shown in figs. 7 and 8.  Instead, the Applicant requires in claim 1 that “wherein the power distribution is higher toward a central axis of the beam, and wherein the sheet metal piece is spaced apart from the central axis of the beam.”  As a result, the examiner referenced fig. 1 in the Office action, which shows the following single-hump Gaussian distribution:

    PNG
    media_image9.png
    624
    773
    media_image9.png
    Greyscale

As Killian explains in paragraph 0036, the Gaussian intensity distribution shown in fig. 1 is known in the prior art.
Although Killian prefers the beam distribution shown in fig. 2 over fig. 1, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (referencing MPEP 2123).  Thus, the examiner disagrees with the Applicant that because Killian teaches that “a Gaussian laser beam has ‘unfavorable effect on the stability and corrosion behavior of the welded workpieces,’” that this teaching represents a “teaching away” as argued by the Applicant (referencing page 9 of the Applicant’s Arguments).  Instead, the examiner maintains that Gaussian beam distributions are known in the prior art, based on the teachings of Killian.  Furthermore, should the Applicant decide to amend the Claims to require a two-hump beam distribution, as disclosed in paragraph 0030 of the Specification and shown in figs. 7 and 8 of the Applicant’s Drawings, then this configuration is also known in the prior art, based on the teachings of Killian.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/1/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761